Citation Nr: 1710091	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  06-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee condition, to include congenital genu valgum of both knees with recurrent patella subluxation/dislocation, as well as degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

In a September 2010 decision, the Board, in pertinent part, reopened the Veteran's claim of entitlement to service connection for bilateral knee conditions and remanded the underlying service connection claim for additional development.  In February 2015 and April 2016, the Board again remanded the claim for further development.  


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's bilateral knee condition existed prior to service. 

2.  The evidence is at least in relative equipoise regarding whether the Veteran's current bilateral knee condition is related to injuries incurred during active service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for a bilateral knee condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a bilateral knee condition is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

The Veteran seeks service connection for a bilateral knee condition, to include congenital genu valgum of both knees with recurrent patella subluxation/dislocation, as well as degenerative joint disease (DJD).

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B. Factual Background

The Veteran's service treatment records indicate that he reported having no history of "trick" or locked knees on his entrance examination in June 1963, and his lower extremities were evaluated as clinically normal.  However, approximately three weeks after entry into service, in July 1963, he was treated for a trick knee and right knee soreness.  Additionally, in September 1963, he was diagnosed with medial collateral ligament (MCL) strain of the right knee, and the doctor noted the Veteran's report that he had twisted his right knee while turning suddenly and had immediately experienced pain over the medial aspect of the knee.  At that time, the Veteran indicated that he had experienced a similar episode on two occasions prior to entry into service.  On examination, the right knee was swollen with obvious effusion and tenderness; however, x-rays were negative for fracture.  The Veteran was treated with bed rest, a heat lamp, and mild analgesics, and was then discharged to light duty four days later with some remaining effusion.  Additionally, in October 1965, the Veteran sought treatment for left knee pain, reporting that he had stepped into a ditch the night before and had dislocated his left knee cap.  The doctor noted the Veteran's report of having recurrent dislocation of the patella.  Later that month, the Veteran sought follow-up treatment for continuing left knee pain; he was diagnosed with partial avulsion of the quadriceps tendon secondary to recent dislocation of the patella.  

In an October 2004 statement, the Veteran reported that he was on temporary duty in Da Nang, Vietnam in 1965 when he fell ten feet into the deck of a boat and landed on his knees.  He indicated that he went to sick bay in Da Nang and was treated, but that the records did not get back to his ship.  Although there are no records of this injury in the service treatment records, a veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, the Board finds that such an injury is of the type, place, and circumstance consistent with the Veteran's service as an assault boat coxswain in Vietnam.  See 38 U.S.C.A. § 1154 (a), (b).

Finally, at his June 1967 separation examination, the Veteran was found to have normal lower extremities and no knee conditions were noted; however, the Board notes that there is no separation Report of Medical History of record.

The Veteran first filed a claim for a bilateral knee condition in June 1967.  During a January 1968 VA examination, the Veteran reported that his knees swell up if he turns too quickly and that he had this trouble in service.  He indicated that he twisted his knees "a few times" in service resulting in "a few days tied up in sick bay with sprained knees."  On examination, the examiner noted that the Veteran "stands with a very decided genu valgum" and expressed that "[i]t is surprising to this examiner that the Navy took a man with such genu valgum, congenital defect."  X-rays of the knees were normal.  The diagnoses were history of sprained knees and genu valgum.  

In numerous statements, the Veteran reported that he was treated at the Biloxi VAMC throughout the 1970s and 1980s for bilateral knee symptoms.  Although the earliest VA treatment records showing treatment for bilateral knee conditions are dated in May 1988, the Board notes that some of the Veteran's VA treatment records were destroyed during Hurricane Katrina.  See June 2016 Biloxi VAMC Response.  Available VA and private treatment records show that the Veteran has been treated for bilateral knee pain and instability since May 1988 when he reported having a knee injury in 1964 and a 14 year history of bilateral knee tenderness and giving way.  The Veteran has since received fairly consistent VA and private treatment for his knees, and he consistently attributed the onset of his knee problems to falls during service.  

In January 2007, the Veteran was afforded a VA joints examination.  At the outset, the examiner indicated that he had reviewed the claims file.  Regarding the right knee, the examiner noted that the Veteran had received treatment for a trick knee in July 1963, two weeks after entry into service; was seen again several days later for a sore right knee that had existed prior to service; and was seen in September 1963 for a medial collateral ligament strain of the right knee.  The examiner also noted that, upon questioning, the Veteran denied having any knee pain prior to entry into service.  Regarding his left knee, the examiner noted that the Veteran was treated for left knee pain in October 1965 after injuring it when stepping into a ditch.  The examiner also noted that, upon questioning, the Veteran reported that he did not recall this particular incident, but did recall hurting his knees after falling into a boat at some point between 1963 and 1965 during service in DaNang, Vietnam, when both of his knees were lacerated, and that he had received field treatment for this injury.  Finally, the examiner noted that the Veteran's June 1967 separation examination was devoid of evidence of complaints of, or a diagnosis of, a knee disability.

After discussing his pertinent history and the findings of his physical examination, the examiner diagnosed the Veteran with congenital genu valgum of both knees with recurrent patella subluxation/dislocation, as well as degenerative joint disease (DJD).  In this regard, the examiner noted that x-rays of both knees revealed mild bilateral DJD.  The examiner went on to provide the opinion that, based on the evidence of record, he could find "no supporting evidence or documentation" that his present knee condition is the direct or proximate result of any service-related incident or occurrence.  

In September 2010, the Board found that the January 2007 examination report was inadequate and remanded the case for further examination and opinion regarding the etiology of the Veteran's bilateral knee conditions.   

Pursuant to the September 2010 Board remand, the Veteran was afforded a VA examination in May 2014 to assess his bilateral knee condition.  The examiner concluded that while the Veteran had genu valgum that was more likely than not congenital and degenerative joint disease (DJD) of both knees, it was more likely than not that the Veteran's current knee condition was due to his obesity and age and less likely than not due to his knee injuries, complaints, and treatment while in the Navy.  Additionally, the examiner noted that while the Veteran's service treatment records indicated that he had knee problems prior to entering the Navy, it was less likely than not that his current knee conditions were due to aggravation of pre-existing knee conditions.  Further, the examiner stated that the Veteran's genu valgum was more likely than not worsened by his obesity, which accelerated the natural progression of the condition and was less likely than not aggravated by his Navy service.

In February 2015, the Board remanded the Veteran's claim in order to obtain an addendum opinion regarding whether the Veteran's genu valgum was congenital or acquired, and if it was congenital, whether it was a defect or disease. 

In April 2015, the claims file was forwarded to the May 2014 VA examiner for the requested addendum opinion.  Regarding genu valgum, the examiner indicated that "[c]ongenital means that the condition is a congenital defect in the knee joint and that it is capable of worsening over time."  The examiner further opined that based on a review of the Veteran's service treatment records and other medical records "it is less likely than not that the [V]eteran's congenital genu valgum was aggravated during his time in the service."  The examiner also opined that "it is less likely than not that the [V]eteran's congenital genu valgum is related in any way to his military service."  

Regarding bilateral DJD, the examiner indicated that there is "no indication that the [V]eteran's DJD existed prior to service."  The examiner opined that "it is more likely than not that the [V]eteran's current DJD is related to changes associated with aging and an active lifestyle (he worked as a painter from 1986 until 2004)."  The examiner noted that the Veteran's service treatment records indicate treatment for knee injuries in service related to lacerations and sprains; however, the examiner opined that "it is less likely than not that the lacerations and sprains caused the development of DJD in the knees or the subsequent TKR of the right knee [and] it is more likely than not that the [V]eteran's knee DJD and subsequent TKR of the right knee are due to normal changes of aging and less likely than not due to his active military service."  

In April 2016, the Board again remanded the claim to obtain an adequate opinion.  In September 2016, a VA examiner reviewed the claims file and opined that the Veteran's genu valgum is a congenital disease because of its progression to complications.  The examiner also opined that "[i]t is as likely as not that the genu valgum clearly and unmistakably existed prior to entry into military service because the Veteran reported to VAE in 1968...that it was recommended by his doctor in childhood that he undergo surgery to correct his bilateral knee condition."  The examiner also opined that "[i]t is less likely as not that the genu valgum was clearly and unmistakably aggravated or permanently worsened by service beyond its natural progression because the knee pain and falls in and after service, patellar subluxation/instability, and osteoarthritis of bilateral knees, are all part and parcel of the natural progression of his significant genu valgum."  Finally, the examiner opined that the Veteran's current right knee MCL strain, left knee patellar dislocation, and current osteoarthritis of the knees are all part and parcel of the Veteran's genu valgum.  

In a November 2016 statement, the Veteran asserted that prior to entering the Navy, he did not have any problems with his knees.

C. Analysis

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a bilateral knee condition.

As an initial matter, the Board finds that the presumption of soundness applies in this case and that it has not been rebutted by clear and unmistakable evidence that the Veteran's genu valgum preexisted service.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel  has stated that, when viewed in the context of 38 C.F.R. § 3.303(c) , the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

In the present case, the Veteran's June 1963 entrance examination is void of any diagnosis of left or right knee conditions, and therefore, he is presumed sound on entry as to any congenital disease or acquired condition.  Additionally, the Board finds that the Veteran's genu valgum is a congenital disease, rather than a congenital defect.  In this regard, both the April 2015 and September 2016 VA examiners opined that the Veteran's congenital genu valgum was capable of worsening, and the September 2016 VA examiner specifically opined that it was a congenital disease, rather than a defect.  Moreover, the Board is cognizant that in O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014), the Federal Circuit held that a congenital or developmental condition that is progressive in nature-that can worsen over time-is considered a disease rather than a defect.  Thus, the presumption of soundness applies to the Veteran's congenital genu valgum.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Here, the Board finds the opinions and rationale of the September 2016 VA examiner that the Veteran's genu valgum clearly and unmistakably preexisted service to be inadequate to rebut the presumption of soundness for several reasons.  First, the fact that the Veteran reported in 1968 that he previously experienced a bilateral knee condition in childhood does not constitute the "clear and unmistakable evidence" needed to rebut the presumption of soundness upon entry into service.  Indeed, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness; rather, supporting medical evidence is needed to establish the presence of a preexisting condition.  The fact remains that no defects were noted at the time of the Veteran's June 1963 enlistment examination.  Moreover, the September 2016 VA examiner asserted that she could find no evidence in the service treatment records that the Veteran's genu valgum could have been acquired during service because there was no evidence of "significant trauma to knees" during service.  However, as discussed above, the record does contain evidence of trauma to the knees, to include multiple dislocations and falls, including the fall from ten feet that required stitches. 

As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this regard, the service treatment records show that the Veteran was treated for bilateral knee symptoms on several occasions in service; however, other than the Veteran's own vague statements, there is no documentation of a chronic bilateral knee disability prior to service.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's current bilateral knee condition did not preexist his period of service.

Thus, the issue becomes whether the Veteran's current bilateral knee condition was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).  

As an initial matter, the record shows that the Veteran has current diagnoses of congenital genu valgum of both knees with recurrent patella subluxation/dislocation, as well as degenerative joint disease (DJD).  See January 2007 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Moreover, as noted above, the service treatment records reveal that the Veteran was treated for bilateral knee injuries multiple times during service, and the Veteran has competently and credibly reported experiencing bilateral knee symptomatology since service.  Further, the available treatment records show that the Veteran continued to report bilateral knee problems just a few months after service discharge, and he received consistent bilateral knee treatment since 1988, during which time he consistently attributed the onset of his knee problems to his falls in service.  In addition, the September 2016 VA examiner opined that the Veteran's current bilateral knee conditions, including MCL strain, left knee patellar dislocation, and current osteoarthritis of the knees are all long term sequelae and "part and parcel" of the Veteran's genu valgum.

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's current bilateral knee condition was incurred in active service.  As explained above, the Board has determined that there was no clear and unmistakable evidence in this case to rebut the presumption of sound condition.  See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the first evidence of a bilateral knee disability occurred in service.  Additionally, the collective evidence of record-to include available in and post-service medical records, as well as the competent, credible lay evidence- shows that the Veteran continued to experience the same knee symptoms continuously since service and that the Veteran's current knee conditions are sequelae of the Veteran's congenital genu valgum.    

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).  See also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's current bilateral knee condition was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for a bilateral knee condition, to include congenital genu valgum of both knees with recurrent patella subluxation/dislocation, as well as degenerative joint disease (DJD).  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 , 3.303, 3.304.
ORDER

Entitlement to service connection for a bilateral knee condition, to include congenital genu valgum of both knees with recurrent patella subluxation/dislocation, as well as degenerative joint disease (DJD), is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


